Case: 18-12831   Date Filed: 05/21/2019   Page: 1 of 4


                                                     [DO NOT PUBLISH]




            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 18-12831
                        Non-Argument Calendar
                      ________________________

                        Agency No. A206-385-700



ZSOLT SZABO,
ANDREA VARGA,
ERNESE SZABO,
ZSANETT SZABO,

                                                             Petitioners,
versus

U.S. ATTORNEY GENERAL,

                                                             Respondent.

                      ________________________

                  Petition for Review of a Decision of the
                       Board of Immigration Appeals
                        ________________________

                             (May 21, 2019)



Before JILL PRYOR, FAY, and EDMONDSON, Circuit Judges.
               Case: 18-12831     Date Filed: 05/21/2019    Page: 2 of 4




PER CURIAM:


      Zsolt Szabo (“Petitioner”), a native and citizen of Hungary, petitions for

review of the Board of Immigration Appeals’s (“BIA”) order affirming the

decision of the Immigration Judge (“IJ”). The IJ’s decision denied asylum,

withholding of removal, and relief under the Convention Against Torture (“CAT”).

No reversible error has been shown; we dismiss the petition for lack of jurisdiction.

      As an initial matter -- before reaching the merits of Petitioner’s arguments

on appeal -- we must first address our subject-matter jurisdiction. See Indrawati v.

U.S. Att’y Gen., 779 F.3d 1284, 1297 (11th Cir. 2015). We review de novo

questions about our jurisdiction. Id.

      We lack jurisdiction to review Petitioner’s challenges to the BIA’s final

order affirming the IJ’s denial of Petitioner’s applications for relief. The BIA

issued its final order on 30 November 2017. Petitioner had 30 days -- or until 30

December 2017 -- to file a petition for review of that order. See 8 U.S.C.

§ 1252(b)(1) (a petition for review from a final order of removal “must be filed not

later than 30 days after the date of the final order of removal”). Petitioner filed his

petition for review on 5 July 2018: long after the expiration of the 30-day time

limit. We have said that the 30-day statutory time limit is “mandatory and

                                           2
                   Case: 18-12831       Date Filed: 05/21/2019       Page: 3 of 4


jurisdictional and not subject to equitable tolling.” Chao Lin v. U.S. Att’y Gen.,

677 F.3d 1043, 1045 (11th Cir. 2012) (quotations omitted). Nor is the statutory

time limit tolled by Petitioner’s filing of a motion for reconsideration with the

BIA. * See Jaggernauth v. U.S. Att’y Gen., 432 F.3d 1346, 1350-51 (11th Cir.

2005) (the filing of a motion to reconsider does not affect the finality of the

underlying order). Because Petitioner’s petition for review was untimely filed, we

lack jurisdiction to review Petitioner’s challenges to the BIA’s 30 November 2017

order.

         Petitioner also argues that the “Notice of Referral to Immigration Judge”

constituted a defective charging document under Pereira v. Sessions, 138 S. Ct.

2105 (2018). As a result, Petitioner contends that the IJ lacked subject-matter

jurisdiction over his removal proceedings. Because Petitioner failed to raise this

argument before the BIA -- and, thus, failed to exhaust his administrative remedies

-- we lack jurisdiction to consider that argument in the first instance on appeal.

See Amaya-Artunduaga v. U.S. Att’y Gen., 463 F.3d 1247, 1250-51 (11th Cir.

2006) (“We lack jurisdiction to consider a claim raised in a petition for review

unless the petitioner has exhausted his administrative remedies with respect

thereto.”); see also Bing Quan Lin v. U.S. Att’y Gen., 881 F.3d 860, 867-68 (11th


*
    On appeal, Petitioner raises no challenge to the BIA’s denial of his motion for reconsideration.
                                                   3
              Case: 18-12831     Date Filed: 05/21/2019   Page: 4 of 4


Cir. 2018) (constitutional claims are subject to the administrative exhaustion

requirement where the BIA had the power to review the claim and to provide a

remedy).

      PETITION DISMISSED.




                                          4